The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 10, 2014

                                   No. 04-13-00668-CR

                                     Javier GARZA,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR3388
                   The Honorable Angus K. McGinty, Judge Presiding


                                     ORDER
      The Appellant’s Request to File Paper Filings is hereby GRANTED.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court